     Case 5:19-cv-01546-JGB-SHK Document 254-1 Filed 01/21/21 Page 1 of 28 Page ID
                                      #:4789


 1   Timothy P. Fox (CA Bar 157750)             Stuart Seaborn (CA Bar 198590)
     tfox@creeclaw.org                          sseaborn@dralegal.org
 2   Elizabeth Jordan*                          Melissa Riess (CA Bar 295959)
     ejordan@creeclaw.org                       mriess@dralegal.org
 3   CIVIL RIGHTS EDUCATION AND                 Rosa Lee V. Bichell (CA Bar 331530)
 4   ENFORCEMENT CENTER                         rbichell@dralegal.org
     1245 E. Colfax Avenue, Suite 400           DISABILITY RIGHTS ADVOCATES
 5   Denver, CO 80218                           2001 Center Street, 4th Floor
     Tel: (303) 757-7901                        Berkeley, California 94704
 6   Fax: (303) 872-9072                        Tel: (510) 665-8644
                                                Fax: (510) 665-8511
 7 Veronica Salama*
   veronica.salama@splcenter.org
 8 SOUTHERN POVERTY LAW
   CENTER
 9 P.O. Box 1287 Decatur, GA, 30031

10
   Tel: (404) 221-5825
   Fax: (404) 221-5857
11

12   Attorneys for Plaintiffs (continued on next page)
13                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
14
                          EASTERN DIVISION – RIVERSIDE
15
      FAOUR ABDALLAH FRAIHAT, et al.,              Case No.: 19-cv-01546-JGB(SHKx)
16
                          Plaintiffs,
17                 v.                              MEMORANDUM IN SUPPORT
                                                   OF MOTION FOR
18
      U.S. IMMIGRATION AND CUSTOMS                 APPOINTMENT OF SPECIAL
19    ENFORCEMENT, et al.,                         MASTER
20
                          Defendants.              Hearing Date: February 22, 2021
21
                                                   Time: 9:00 a.m.
22
                                                   Hon. Jesus G. Bernal
23
24

25

26
27

28
     Case 5:19-cv-01546-JGB-SHK Document 254-1 Filed 01/21/21 Page 2 of 28 Page ID
                                      #:4790


 1 William F. Alderman (CA Bar 47381)            Mark Mermelstein (CA Bar 208005)
   walderman@orrick.com                          mmermelstein@orrick.com
 2 Jake Routhier (CA Bar 324452)                 ORRICK, HERRINGTON &
   jrouthier@orrick.com                          SUTCLIFFE LLP
 3 ORRICK, HERRINGTON &                          777 South Figueroa Street
 4 SUTCLIFFE    LLP
   405 Howard Street
                                                 Suite 3200
                                                 Los Angeles, CA 90017
 5 San Francisco, CA 94105                       Tel: (213) 629-2020
   Tel: (415) 773-5700                           Fax: (213) 612-2499
 6 Fax: (415) 773-5759
                                                 Leigh Coutoumanos*
 7 Michael W. Johnson*                           lcoutoumanos@willkie.com
   mjohnson1@willkie.com                         Timothy Ryan*
 8 Jessica Blanton*                              tryan@willkie.com
   jblanton@willkie.com                          WILLKIE FARR &
 9 Joseph Bretschneider*                         GALLAGHER LLP
   jbretschneider@willkie.com                    1875 K Street NW, Suite 100
10 WILLKIE FARR &                                Washington, DC 20006
11 GALLAGHER LLP                                 Tel: (202) 303-1000
   787 Seventh Avenue                            Fax: (202) 303-2000
12 New York, NY 10019
   Tel: (212) 728-8000                           Maria del Pilar Gonzalez Morales
13 Fax: (212) 728-8111                           (CA Bar 308550)
                                                 pgonzalez@creeclaw.org
14 Benjamin R. Salk*                             CIVIL RIGHTS EDUCATION
   benjamin.salk@splcenter.org                   AND ENFORCEMENT CENTER
15 SOUTHERN POVERTY LAW                          1825 N. Vermont Avenue, #27916
   CENTER                                        Los Angeles, CA 90027
16 111 E. Capitol Street, Suite 280              Tel: (805) 813-8896
17 Jackson, MS 39201
   Phone: 601-948-8882
                                                 Fax: (303) 872-9072

18 Fax: 601-948-8885                             Lisa Graybill*
   Maya Rajaratnam*                              graybill@nilc.org
19 maya.rajaratnam@splcenter.org                 NATIONAL IMMIGRATION LAW
   400 Washington Ave,                           CENTER
20 Montgomery, AL 36104                          P.O. Box 40476
   Tel: 334-956-8307                             Austin, TX 78704
21 Fax: 334-956-8307
22 Christina Brandt-Young*
   cbrandt-young@dralegal.org
23 DISABILITY RIGHTS
24 ADVOCATES
   655 Third Avenue, 14th Floor
25 New York, NY 10017
   Tel: (212) 644-8644
26 Fax: (212) 644-8636
27
   Attorneys for Plaintiffs (continued from previous page)
28 *Admitted Pro Hac Vice


                                           -2-
 1
     Case 5:19-cv-01546-JGB-SHK Document 254-1 Filed 01/21/21 Page 3 of 28 Page ID
                                      #:4791


 1                                           TABLE OF CONTENTS
 2                                                                                                                     Page
 3 I.       Introduction......................................................................................................1
 4 II.      Procedural Background ...................................................................................3
 5 III.     Legal Standard .................................................................................................5
 6 IV.      Appointment of a Special Master is Appropriate Because of the
            Complexities of the Case and Defendants’ Ongoing
 7          Noncompliance With the Court’s Orders. .......................................................7
 8          A.       Defendants have failed to conduct custody
                     redeterminations as required by the Court’s Order. ..............................7
 9
                     1.        Defendants have failed to adequately and
10                             affirmatively identify class members. .........................................7
11                   2.        Defendants have failed to make timely custody
12                             redeterminations. .......................................................................10

13                   3.        Defendants continue to provide cursory denials. ......................11
14                   4.        Defendants continue to detain a large number of
                               Subclass Members not subject to mandatory
15                             detention and without a justification. ........................................12
16                   5.        Defendants continue to deny release to Subclass
                               Members who are subject to mandatory detention
17                             without individualized consideration. .......................................13
18                   6.        Defendants have failed to communicate procedures
                               for custody determinations in order to ensure
19                             compliance across field offices. ................................................14
20          B.       Defendants continue to transfer people between facilities
21                   in contravention of the Court’s Orders................................................17

22          C.       Defendants’ PRR is still inadequate and not enforced. .......................19
23                   1.        The most recent PRR does not address the
                               concerns raised by the Court. ....................................................19
24
                     2.        Defendants do not adequately monitor or enforce
25                             compliance with the PRR..........................................................22
26 V.       Conclusion .....................................................................................................24
27
                                                                i
28   Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Memorandum in Support of Motion for Appointment of Special Master




 1
      Case 5:19-cv-01546-JGB-SHK Document 254-1 Filed 01/21/21 Page 4 of 28 Page ID
                                       #:4792


 1                                            TABLE OF AUTHORITIES
 2 A&M Records, Inc. v. Napster, Inc.,
       284 F.3d 1091 (9th Cir. 2002) ......................................................................... 6
 3
 4 Flores v. Sessions,
          No. CV 85-4544-DMG (AGRx), 2018 WL 6133665
 5
          (C.D. Cal. Nov. 5, 2018).................................................................................. 6
 6
   Hernandez-Roman v. Wolf,
 7
          No. 5:20-cv-00768-TJH-PVC (C.D. Cal. Oct. 20, 2020)................................ 6
 8
 9 Hook v. State of Ariz.,
          120 F.3d 921 (9th Cir. 1997) ....................................................................... 5, 6
10
11 Local 28 of Sheet Metal Workers' Int'l Ass'n v. E.E.O.C.,
          478 U.S. 421 (1986)......................................................................................... 6
12
13 Nat’l Org. For the Reform of Marijuana Laws v. Mullen,
          828 F.2d 536 (9th Cir. 1987) ........................................................................... 5
14
15 Nat. Res. Def. Council, Inc. v. Sw. Marine Inc.,
          242 F.3d 1163, 1166 (9th Cir. 2001) ............................................................... 7
16
17 Dorce v. Wolf,
          No. 20-CV-11306, 2020 WL 7264869, at *1 (D. Mass. Dec. 10, 2020) ...... 19
18
19 Statutes
20 Fed. R. Civ. P. 53 ....................................................................................................... 5
21
       Fed. R. Civ. P. 53(a)(1)(B)(i) ..................................................................................... 5
22
23
24
25
26
27                                                               ii
       Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
       Memorandum in Support of Motion for Appointment of Special Master
28



  1
     Case 5:19-cv-01546-JGB-SHK Document 254-1 Filed 01/21/21 Page 5 of 28 Page ID
                                      #:4793


 1 I.       INTRODUCTION
 2          Nine months ago, in April 2020, this Court ordered Defendants to implement
 3 a system to identify individuals in civil immigration detention who are at risk of
 4 serious illness or death from exposure to COVID-19 due to certain specified Risk
 5 Factors and to prioritize their release. The Court also ordered Defendants to take
 6 appropriate precautions, supported by public health guidance, to protect individuals
 7 in their custody from COVID-19. In October 2020, presented with evidence that
 8 Defendants had failed to comply with this Order, the Court clarified its April
 9 Preliminary Injunction, warning that appointment of a Special Master would be
10 appropriate if Defendants continued their “pattern of non-compliance.” ECF No.
11 240 (“Enforcement Order”) at 18.
12          Since the Enforcement Order, Defendants have continued that pattern. They
13 continue to drastically under-identify individuals with Risk Factors for serious
14 illness due to COVID-19. When they do identify individuals with Risk Factors,
15 they continue to let them languish, sometimes for months, without conducting the
16 Court-ordered custody redeterminations. And when they do conduct those
17 redeterminations, they routinely refuse to release high risk individuals in spite of
18 the Court’s order stating such denials should be “rare” and based on individualized
19 determinations. Defendants’ Pandemic Response Requirements document still
20 does not incorporate current guidance from the CDC regarding preventing and
21 containing COVID-19 outbreaks, and reports from individuals, advocates, and
22 experts with experience of conditions in the facilities show that Defendants in
23 some cases are not even following the limited guidance in the Pandemic Response
24 Requirements. Defendants are not effectively and centrally monitoring and
25 enforcing system-wide compliance with their own guidelines and this Court’s
26 Orders.
27                                                    1
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Memorandum in Support of Motion for Appointment of Special Master
28



 1
     Case 5:19-cv-01546-JGB-SHK Document 254-1 Filed 01/21/21 Page 6 of 28 Page ID
                                      #:4794


 1          As a result, COVID-19 has spread rapidly through Defendants’ facilities.
 2 ICE itself has reported nearly 9,000 cases at 118 facilities since March 2020.1
 3 These numbers are widely believed to under-report the extent of COVID-19’s
 4 spread and the harm it has caused individuals detained by Defendants.2 Within the
 5 facilities, public health standards are disregarded, there is a low level of hygiene,
 6 lack of access to soap and PPE, and an inadequate supply of food.3 Defendants
 7 continue to use solitary confinement for medical quarantine.4 There have even been
 8 reports that Defendants have withheld custody redeterminations ordered by this
 9 Court as retaliation for peaceful protests, as well as requests for information or
10 access to COVID-19 tests.5 One group has estimated that ICE’s disastrous
11 mismanagement of COVID-19 within its facilities is responsible for the infection
12
13
14
15
16
     1
     ICE Guidance on COVID-19: ICE Detainee Statistics, U.S. IMMIGRATION AND
17 CUSTOMS ENFORCEMENT, updated Jan. 13, 2021, www.ice.gov/coronavirus.
   2
18   See, e.g., Tracking COVID-19 in Immigration Detention: A Dashboard of ICE
   Data, VERA INSTITUTE, https://www.vera.org/tracking-covid-19-in-immigration-
19 detention; see also Praying for Hand Soap and Masks: Health and Human Rights
   Violations in U.S. Immigration Detention during the COVID-19 Pandemic,
20 PHYSICIANS FOR HUMAN RIGHTS (Jan. 12, 2021), https://phr.org/our-
   work/resources/praying-for-hand-soap-and-
21 masks/?CID=7015G000001dEmcQAE&ms=FY21_COVID_in_Detention_fullfile
   &dm_i=4GV7%2CD6R5%2C1IF88W%2C1DKCV%2C1 at 8; see also Dan
22 Glaun, How ICE Data Undercounts COVID-19 Victims, FRONTLINE (Aug. 11,
   2020), https://www.pbs.org/wgbh/frontline/article/how-ice-data-undercounts-
23 covid-19-victims/.
   3
     Salama Decl., Ex. B; see also PHYSICIANS FOR HUMAN RIGHTS, supra note 2.
24 4
     Salama Decl., Ex. B at 12-13; see also PHYSICIANS FOR HUMAN RIGHTS, supra
25 note 2 at 30-31.
   5
     Salama Decl., Ex. B at 27-29; see also Saenz Decl. ¶ 6.
26
27                                                    2
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Memorandum in Support of Motion for Appointment of Special Master
28



 1
     Case 5:19-cv-01546-JGB-SHK Document 254-1 Filed 01/21/21 Page 7 of 28 Page ID
                                      #:4795


 1 of over 245,000 individuals.6 This has proven fatal for medically vulnerable
 2 detained people.7
 3          Defendants have repeatedly shown themselves to be incapable of or
 4 unwilling to comply with the Court’s Orders. Plaintiffs therefore move for
 5 appointment of a Special Master to oversee the implementation of a system for
 6 expeditiously identifying and releasing high risk individuals and ensuring the
 7 ongoing safety of individuals who continue to be detained.
 8 II.      PROCEDURAL BACKGROUND
 9          On April 20, 2020, this Court issued a Preliminary Injunction Order
10 requiring Defendants to take precautions to limit the spread of COVID-19 among
11 the detained immigrant population. ECF No. 132 (“PI Order”). Defendants failed
12 to comply with the PI Order. On May 15, this Court had “little difficulty finding
13 Defendants [were] not complying with multiple aspects” of the PI Order, and set
14 out a mechanism for Plaintiffs to monitor Defendants’ compliance. ECF No. 150
15 (“May 15 Order”). Yet Defendants still failed to comply. Plaintiffs moved to
16 enforce the PI Order, and on October 7, the Court granted in part Plaintiffs’
17 motion, expressing “dismay” at Defendants’ “spotty compliance” and “weak
18 monitoring,” and “grave[] concern[]” that Defendants’ custody redeterminations
19 were a “disorganized patchwork of non-responses or perfunctory denials.”
20 Enforcement Order at 7-8. The Court concluded that “Defendants have established
21
   6
22 19Hotbeds  of Infection: How ICE Detention Contributed to the Spread of COVID-
      in the United States, DETENTION WATCH NETWORK at 9-23 (Dec. 9, 2020)
23 https://www.detentionwatchnetwork.org/sites/default/files/reports/DWN_Hotbeds
   %20of%20Infection_2020_FOR%20WEB.pdf.
24   7
    Sophie Terp et al., Deaths in Immigration and Customs Enforcement (ICE)
   detention: FY2018–2020. AIMS Public Health 8(1) 81-89 (2021) (finding the
25 majority of deaths in ICE custody since Apr. 2020 were COVID-related, many of
   whom were people with Risk Factor-like characteristics).
26
27                                                    3
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Memorandum in Support of Motion for Appointment of Special Master
28



 1
     Case 5:19-cv-01546-JGB-SHK Document 254-1 Filed 01/21/21 Page 8 of 28 Page ID
                                      #:4796


 1 a pattern of noncompliance or exceedingly slow compliance that calls for more
 2 active Court monitoring than has heretofore been the case,” id. at 18, and signaled
 3 that a Special Master could assist in monitoring compliance in the future. Id. at 17–
 4 18.
 5          Plaintiffs did not immediately move for a Special Master. Rather, Plaintiffs
 6 proactively and repeatedly highlighted ongoing noncompliance directly to
 7 Defendants based on information gathered by Plaintiffs’ counsel from reports by
 8 individuals in detention facilities and those representing them, as well as from data
 9 and documents produced by Defendants themselves.8 Plaintiffs provided
10 Defendants with lists of potential Subclass Members entitled to individualized
11 custody redeterminations who were omitted from data produced by Defendants,
12 which Defendants failed to respond to for weeks.9 Plaintiffs provided Defendants
13 with a letter discussing the requirements set out by the Court as necessary for a
14 compliant Performance Standard and requested information about how Defendants
15 intended to implement those requirements. Bichell Decl., Ex. H. After Defendants
16 issued a new Pandemic Response Requirements document (“PRR”) on October 27,
17
18   8
       For example, Plaintiffs emailed Defendants regarding the lack of an individualized
     custody determination for a named plaintiff (October 8); use of extended lockdowns
19   as a means of COVID-19 prevention at Aurora Detention Facility (October 10); a
     Miami Assistant Field Office Director who disregarded custody redetermination
20   requests submitted by non-attorney advocates and family members (October 16); use
     of the Special Housing Unit (SHU) to quarantine new arrivals at the Buffalo Federal
21   Detention Facility (October 22); logistics for subclass members scheduled for
     release from Etowah County Detention Center (November 22); and difficulties
22   stemming from the use of I-286 and I-831forms for Fraihat requests and the urgent
     need for ICE to disseminate or advertise Field Office contact information (December
23   1). See Bichell Decl. ¶¶ 2-3, Exs. A-Q.
     9
24     Plaintiffs requested individualized custody redeterminations be conducted within
     7 days, as instructed by the Court. (Enforcement Order at 17). Defendants
25   requested more time. Almost three weeks later, on November 5, Plaintiffs
     requested an update on the October 16 requests and sent another list of potential
26   Subclass Members entitled to custody redeterminations. To date, over 60 of these
     individuals remain omitted from Defendants’ records.
27                                              4
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Memorandum in Support of Motion for Appointment of Special Master
28



 1
     Case 5:19-cv-01546-JGB-SHK Document 254-1 Filed 01/21/21 Page 9 of 28 Page ID
                                      #:4797


 1 2020, Plaintiffs followed up with clarifications. Throughout this correspondence,
 2 and during the parties’ two telephone conferences, Defendants consistently
 3 reiterated their position that Plaintiffs’ efforts to ensure compliance were
 4 “premature” but refused to provide information demonstrating that they were in the
 5 process of implementing a system as set out in the Court’s Enforcement Order.
 6 Bichell Decl., Ex. Q at 1. Finally, on December 16, 2020, Plaintiffs notified
 7 Defendants that they intended to move this Court for appointment of a Special
 8 Master and provided Defendants with a list of proposed names. The parties met
 9 and conferred on December 23, during which Defendants’ counsel made clear that
10 they did not think a Special Master is warranted, and they reiterated this point in a
11 letter on January 8, 2021. Bichell Decl. ¶ 3.i-m.10
12 III.     LEGAL STANDARD
13          Pursuant to Rule 53, the Court may appoint a Special Master to “hold trial
14 proceedings and make or recommend findings of fact on issues to be decided
15 without a jury if appointment is warranted by [] some exceptional condition.” Fed.
16 R. Civ. P. 53(a)(1)(B)(i).11 One such exceptional condition is a history or prospect
17 of noncompliance with a preliminary injunction. See Hook v. State of Ariz., 120
18 F.3d 921, 926 (9th Cir. 1997) (upholding the district court’s appointment of a
19 Special Master where there was a history of noncompliance); Nat’l Org. For the
20 Reform of Marijuana Laws v. Mullen, 828 F.2d 536, 542 (9th Cir. 1987) (“[T]he
21 prospect of noncompliance is an ‘exceptional condition’ that justifies reference to a
22 master.”). Particularly when the enjoined party fails to comply with the court’s
23
      Plaintiffs will submit a list of proposed names to the Court at the Court’s request.
     10
24    Rule 53 does not require – nor do Plaintiffs request at this time – that the Court
     11

25 P. 53;Defendants
   find               in contempt in order to appoint a special master. See Fed. R. Civ.
          see also, e.g., Hook v. State of Ariz., 120 F.3d 921 (9th Cir. 1997)
26 (appointing   special master to monitor compliance with consent decree without a
   finding of contempt).
27                                             5
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Memorandum in Support of Motion for Appointment of Special Master
28



 1
     Case 5:19-cv-01546-JGB-SHK Document 254-1 Filed 01/21/21 Page 10 of 28 Page ID
                                       #:4798


 1 orders, and the case’s inherent complexities render monitoring compliance
 2 difficult, appointing a Special Master to monitor and oversee compliance is “well
 3 within the District Court’s discretion.” Local 28 of Sheet Metal Workers' Int'l
 4 Ass'n v. E.E.O.C., 478 U.S. 421, 482 (1986); see also Flores v. Sessions, No. CV
 5 85-4544-DMG (AGRx), 2018 WL 6133665, at *2 (C.D. Cal. Nov. 5, 2018)
 6 (appointing a Special Master “because [the case] is particularly complex,
 7 Defendants have previously failed to comply with this Court's Orders, and there are
 8 ongoing disputes regarding the implementation of those orders”); Order
 9 Appointing Special Master at 2, Hernandez-Roman v. Wolf, No. 5:20-cv-00768-
10 TJH-PVC (C.D. Cal. Oct. 20, 2020) (ECF No. 726) (“Numerous cases have
11 approved the appointment of Special Masters where a party failed to comply with
12 court orders, displayed intransigence or required close supervision.”).
13           Given Defendants’ continued noncompliance with this Court’s PI and
14 Enforcement Orders (collectively, “the Orders”), including their inability to
15 implement a cohesive, system-wide policy for review of Subclass members’
16 custody redetermination requests, and the emergent nature of this Court’s Orders
17 given the worsening COVID-19 pandemic, it is both proper and necessary for the
18 Court to appoint a Special Master.12 See Hook, 120 F.3d at 926.
19
20
21
22
   12
      As with the Motion to Enforce, the Court maintains jurisdiction pursuant to
23 Rule 62 to supervise Defendants’ compliance with the Court’s Orders pending
   appeal and to modify the Orders consistent with their original purposes. See A&M
24 Records,  Inc. v. Napster, Inc., 284 F.3d 1091, 1099 (9th Cir. 2002). Given that the
   appointment   of a Special Master will not “materially alter the status of the case on
25 appeal,” the Court  may appoint a Special Master to monitor and oversee
   Defendants’  compliance   with the Orders. See Nat. Res. Def. Council, Inc. v. Sw.
26 Marine Inc., 242 F.3d 1163,   1166 (9th Cir. 2001).
27                                                     6
      Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
      Memorandum in Support of Motion for Appointment of Special Master
28



 1
     Case 5:19-cv-01546-JGB-SHK Document 254-1 Filed 01/21/21 Page 11 of 28 Page ID
                                       #:4799


 1 IV.         APPOINTMENT OF A SPECIAL MASTER IS APPROPRIATE
               BECAUSE OF THE COMPLEXITIES OF THE CASE AND
 2
               DEFENDANTS’ ONGOING NONCOMPLIANCE WITH THE
 3             COURT’S ORDERS.
 4             A.    Defendants have failed to conduct custody redeterminations as
                     required by the Court’s Order.
 5
               The Court ordered Defendants to implement a consistent, effective system
 6
      for conducting custody redeterminations in April 2020, ECF No. 132 at 38, and
 7
      unequivocally clarified this requirement in its Enforcement Order, ECF No. 240 at
 8
      17. Nearly nine months later, Defendants have failed to adequately communicate
 9
      such a procedure to Plaintiffs or to their own staff, much less actually implement
10
      one. A Special Master is needed to ensure that Defendants communicate and
11
      implement compliant procedures as the pandemic continues to rage.
12
                     1.     Defendants have failed to adequately and affirmatively identify
13                          class members.
14             Defendants have failed to comply with their obligation to identify Subclass
15 Members with Risk Factors in their custody. In the weeks after the Enforcement
16 Order was issued, Plaintiffs identified for Defendants approximately 300 people
17 with documented Risk Factors whom Defendants had failed to identify as Subclass
18 Members.13 As of January 11, 2021, Defendants still had not identified 63 of those
19 Subclass Members as having Risk Factors, even after multiple follow-up
20 communications from Plaintiffs’ counsel. Bichell Decl. ¶¶ 4-7. It is reasonable to
21 assume that Defendants are similarly failing to identify many others who are not
22 individually known to Plaintiffs’ counsel and lack advocates to push for their
23 redeterminations.
24       At least one expert has observed systemic failures to identify Subclass
25
26    13
           See Bichell Decl., Exs. H, M.
27                                                     7
      Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
      Memorandum in Support of Motion for Appointment of Special Master
28



 1
     Case 5:19-cv-01546-JGB-SHK Document 254-1 Filed 01/21/21 Page 12 of 28 Page ID
                                       #:4800


 1 Members within facilities. See, e.g., Venters Decl. ¶¶ 13-17; Bichell Decl., Ex. X
 2 ¶¶ 51(b)-51(e) (“Calhoun [County Correctional Center] lacks adequate procedures
 3 for identifying those who are high-risk”). Furthermore, attorneys across the system
 4 report that Defendants have not identified their clients as being entitled to custody
 5 redeterminations, even when those individuals’ Risk Factors are well known to
 6 Defendants. See, e.g., Saenz Decl. ¶ 10 (client with asthma and PTSD was told that
 7 they had no qualifying risk factors “as confirmed by IHSC,” even though IHSC is
 8 not the medical provider for the facility); id. ¶ 11 (client who is over 60 years old
 9 denied membership in subclass because they presented “no medical conditions”
10 and “age is not the only factor” despite the Court’s inclusion of age as a factor); St.
11 John Decl. ¶¶ 23-26 (client who submitted evidence regarding “BMI readings over
12 30, hypertension benign, and diagnosis of severe depression, anxiety, and somatic
13 symptom disorder” received a form response listing that he had “failed to
14 demonstrate” that he is “an alien who has a serious medical condition”).
15           Defendants also fail to identify people with “severe psychiatric illness” as
16 described in the Enforcement Order. Defendants claim that this Risk Factor is
17 limited to those who are class members in Franco-Gonzalez v. Holder, No. 10-cv-
18 02211 DMG, 2013 WL 8115423 (C.D. Cal. Apr. 23, 2013), but the Court rejected
19 this narrow definition in the Enforcement Order. ECF No. 240 at 18 and 18 n.14.
20 Even so, Defendants have not followed their own narrow definition, leaving many
21 Franco class members unidentified as Fraihat Subclass Members as well. See,
22 e.g., St. John Decl. ¶¶ 35-38 (Phoenix Field office issued denial almost
23 immediately for a Franco class member, stating that the “client does not meet the
24
25
26
27                                                     8
      Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
      Memorandum in Support of Motion for Appointment of Special Master
28



 1
     Case 5:19-cv-01546-JGB-SHK Document 254-1 Filed 01/21/21 Page 13 of 28 Page ID
                                       #:4801


 1 criteria for inclusion into one of the Fraihat subclasses at this time.”).14
 2           Defendants’ routine failure to identify individuals with Risk Factors makes
 3 clear that their process for conducting risk factor assessments is deficient. Venters
 4 Decl. ¶¶ 13-17. Medical assessments conducted on intake are brief and easily miss
 5 the presence or severity of chronic health problems included in the COVID-19
 6 Risk Factors. Venters Decl. ¶¶ 14-16 (recommending that all new admissions be
 7 assessed by a physician or “mid-level provider” within 24 hours). Defendants’
 8 PRR does not require that the assessments be conducted by a physician or mid-
 9 level provider, and Defendants’ own documents indicate a lack of qualified
10 medical personnel to review people for Risk Factors. PRR at 13. The assessments
11 may not be conducted by individuals who are qualified to identify Risk Factors,
12 such as psychiatric illness, which would entitle an individual to a custody
13 redetermination.15 Venters Decl. ¶ 15. Additionally, the PRR does not provide a
14 clear protocol for assessing individuals currently in custody for new conditions that
15 would trigger a custody redetermination, or for whom new information has become
16
      This does not even address Defendants’ failure to identify Subclass Members
      14
17 under the Court’s clarified broader standard. See, e.g., Millner Decl. ¶¶ 5-11 (San
   Francisco Field Office denied Fraihat Subclass membership for client with
18 diagnoses of PTSD, psychotic disorder, and “mild neurocognitive disorder”
   because his conditions was “stable,” despite the individual’s recently escalating
19 suicidal ideation); Wilkinson Decl. ¶ 9 (Buffalo Field Office denied Fraihat
   request for client under non-mandatory detention with diagnoses of “adjustment
20 disorder with depressed mood and a cognitive disability” on the grounds that he
   had not established that he was “not a flight risk”); Feldman Decl. ¶¶ 23-31
21 (Washington Field Office denied request for nonmandatory client diagnosed with a
   number of serious psychiatric illnesses including paranoia disorder, post-traumatic
22 stress disorder, major depressive disorder and generalized anxiety disorder, who an
   immigration judge had deemed “mentally incompetent.” The client’s mental health
23 condition deteriorated to such an extent after his request was denied that he had to
   be transferred to another facility due to his elevated needs.).
24 15 In Defendants’ January 11, 2021 production, for 90 of the 154 ICE facilities, the
25 credentials   of medical professionals reviewing medical records and identifying
   Subclass Members are described as, “unknown.” Salama Decl. ¶ 17. As of the
26 January   11, 2021 production, 1,838 Subclass Members are detained in 46 different
   facilities at which the credentials of the medical staff are “unknown.” Id. ¶ 18.
27                                             9
      Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
      Memorandum in Support of Motion for Appointment of Special Master
28



 1
     Case 5:19-cv-01546-JGB-SHK Document 254-1 Filed 01/21/21 Page 14 of 28 Page ID
                                       #:4802


 1 available that could indicate Risk Factors. Venters Decl. ¶ 17 (recommending that
 2 all individuals in custody have a record review weekly for Risk Factors.)
 3                   2.     Defendants have failed to make timely custody
                            redeterminations.
 4
             Given the rapid spread of COVID-19 within facilities, the Court clarified
 5
      that custody review should “[o]nly in rare cases . . . take longer than a week.” ECF
 6
      No. 240 at 17. Yet, Defendants’ own records, as well as the experiences of
 7
      detained individuals and their advocates, demonstrate that Defendants are not
 8
      complying with the Court’s Order.
 9
             Defendants, on a biweekly basis, produce spreadsheets with information
10
      concerning detained individuals with Risk Factors, including when those
11
      individuals were provided with a custody determination. These spreadsheets
12
      demonstrate Defendants’ failure to provide custody determinations in a timely
13
      manner. For example, according to Defendants’ most recent production, which
14
      occurred on January 11, 2021, there are 2,889 detained individuals with risk factors
15
      for whom custody determinations have not yet been conducted. Fox Decl. ¶ 4.
16
      Likewise, there are almost 1,000 people that ICE identified as having risk factors
17
      in its November 30, 2020 production that still had not had a custody determination
18
      as of the January 11, 2021 spreadsheet, seven weeks later. Id. at ¶ 5.
19
             Further, advocates for people in detention facilities nationwide describe
20
      requests for custody determinations that go unanswered for weeks, with some
21
      never receiving any answer. See, e.g., Rios Decl. ¶ 8 (San Diego Field Office took
22
      over six weeks to respond to request of person who is over 55 years old, with
23
      thyroid cancer, heart disease, stage 2 hypertension, hypothyroidism, and psychotic
24
      disorder); Feldman Decl. ¶¶ 12-15 (three weeks to respond). See also id. ¶ 21 (no
25
      response for renewed request for client who is over the age of 55, and has
26
27                                                    10
      Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
      Memorandum in Support of Motion for Appointment of Special Master
28



 1
     Case 5:19-cv-01546-JGB-SHK Document 254-1 Filed 01/21/21 Page 15 of 28 Page ID
                                       #:4803


 1 “Hypertension, Hyperlipidemia, Diabetes, Anxiety and Explosive Disorder”);
 2 Mantikas Decl. ¶¶ 12-13 (no response to renewed request for client with diagnoses
 3 of Bipolar Disorder and Complex Post Traumatic Stress Disorder, and intellectual
 4 disability); Flewelling Decl. ¶¶ 18-21. For example, as of January 11, a request
 5 submitted on November 4, 2020 on behalf of a Subclass Member who is over 55
 6 years old with diagnoses of hypertension and diabetes had received no responses at
 7 all. See Wilkinson Decl. ¶ 7d.
 8                   3.     Defendants continue to provide cursory denials.
 9           The Court made clear that blanket or cursory denials would be noncompliant
10 with the Enforcement Order, but Subclass Members and their attorneys and
11 advocates continue to receive cursory denials. For example, Subclass Members
12 across the country have received responses to their requests for release that merely
13 state that their criminal history precludes their release. See, e.g., Anderson Decl. ¶¶
14 7-8 (Los Angeles Field Office at Adelanto denied request by phone stating it was a
15 “higher level decision” with no further explanation and stating another client was “a
16 danger and a threat to the community” with no explanation); Flewelling Decl. ¶¶ 17,
17 20 (El Paso Field Office responded that “based on [Subclass Member’s] criminal
18 history” he would not be released and later reiterating that “[Subclass Member] is to
19 remain in ICE custody due to his criminal history”); Frankel Decl. ¶ 11 (Philadelphia
20 Field Office provided boilerplate denial that Subclass Member was “threat to public
21 safety” without explanation); Philabaum Decl. ¶¶ 10, 12 (El Paso Field Office denied
22 requests on basis of “extensive criminal history” and “threat to public safety” with
23 no further explanation); Rios Decl. ¶ 7 (San Diego Field Office denied release
24 because it would not “conform to this agency’s priority”); Wilkinson Decl. ¶¶ 6-7,
25 11 (New York Field Office stated release request was denied without reasons for
26 denial; New Orleans Field Office denied a request without explanation; sua sponte
27                                                    11
      Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
      Memorandum in Support of Motion for Appointment of Special Master
28



 1
     Case 5:19-cv-01546-JGB-SHK Document 254-1 Filed 01/21/21 Page 16 of 28 Page ID
                                       #:4804


 1 denials from New York Field Office tend to be “cursory”).
 2           The forms ICE uses to communicate custody redetermination results to
 3 Subclass Members contribute to the problem of cursory denials, and are an example
 4 of Defendants’ larger failure to provide a clear, formal process for Subclass
 5 Members, discussed infra. The forms are confusing and simply have check boxes
 6 that reviewing officers appear to check off without providing further explanation.
 7 See Frankel Decl., Ex. A. Although Defendants have instructed their field officers
 8 to write in further information on the forms they are using, see Bichell Decl., Ex. V
 9 (Broadcast Message), Plaintiffs have evidence that no such information is written in.
10 See, e.g., Wilkinson Decl. ¶ 7b (New Orleans Field Office denied a request using a
11 form “that consisted only of boxes that were checked off”). Defendants apparently
12 do not have any oversight mechanism in place to ensure the officers are following
13 instructions, despite Plaintiffs’ requests for information about such mechanisms. See
14 Section II (describing Plaintiffs’ attempts to request information from Defendants).
15                   4.     Defendants continue to detain a large number of Subclass
                            Members not subject to mandatory detention and without a
16                          justification.
17           The Court made clear in its Enforcement Order that the ongoing detention of
18 Subclass Members who are not subject to mandatory detention should be “rare” and
19 “a justification is required” to do so. ECF No. 240 at 17. Despite this, Defendants
20 continue to detain a large number of Subclass Members not subject to mandatory
21 detention, often without justification.
22           Defendants' January 11, 2020 biweekly production includes the results of
23 custody redeterminations. This data demonstrates that of those Subclass Members
24 whom Defendants have identified and who are not subject to mandatory detention,
25 Defendants have refused to release more than 30 percent of them, in direct
26 contradiction of the Court’s admonition that continued detention of such persons
27                                                    12
      Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
      Memorandum in Support of Motion for Appointment of Special Master
28



 1
     Case 5:19-cv-01546-JGB-SHK Document 254-1 Filed 01/21/21 Page 17 of 28 Page ID
                                       #:4805


 1 should only occur in rare cases. Fox. Decl. ¶ 6. This percentage is likely higher
 2 because Defendants continue to fail to identify all Subclass Members.
 3           Moreover, Plaintiffs have received numerous reports that Defendants often do
 4 not provide justification for the continued detention to the Subclass Member or their
 5 counsel as required by the Court’s Order. For example, the New York Field Office
 6 refused to reconsider a Subclass Member’s ongoing detention after conceding that
 7 his detention was not, in fact, mandatory. Saenz Decl. ¶ 11.
 8                   5.     Defendants continue to deny release to Subclass Members who
                            are subject to mandatory detention without individualized
 9                          consideration.
10           The Court made clear in its Enforcement Order that, rather than provide
11 cursory or blanket denials to Subclass Members subject to mandatory detention,
12 Defendants must provide individualized consideration of their risk of severe illness
13 or health. ECF No. 240 at 17-18. However, Defendants have not provided any
14 indication that such individualized analysis is taking place. Rather, as discussed
15 above, Defendants largely issue cursory denials to Subclass Members with criminal
16 contact that make them subject to mandatory detention, based only on their criminal
17 history—no matter how old,16 minor,17 or non-violent18—and without any
18 individualized consideration of their risk of severe illness or death.
19           For example, a 69-year-old Subclass Member with criminal convictions from
20 2000 or earlier19 has several Risk Factors that jeopardize his health while detained,
21 including his age and diabetes, which put him at serious risk of complication or death
22 should he contract COVID-19. ICE’s denial of his release request fails to explain
23
24    16
      Feldman Decl.
      17
25    Wilkinson Decl.
   18
      Frankel Decl.
26 19 His more recent convictions are immigration-related. Feldman Decl. ¶ 16.
27                                        13
      Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
      Memorandum in Support of Motion for Appointment of Special Master
28



 1
     Case 5:19-cv-01546-JGB-SHK Document 254-1 Filed 01/21/21 Page 18 of 28 Page ID
                                       #:4806


 1 how they are outweighed by criminal convictions that are nearly two decades old
 2 and/or immigration-related. Feldman Decl. ¶¶ 16-17. In one fatal example,
 3 Defendant’s failure to release individuals subject to mandatory detention led to the
 4 death of Anthony Jones, a 51-year old man with hypertension, who, on December
 5 17, 2020, became the first person to die in ICE custody in FY2021.20
 6                   6.     Defendants have failed to communicate procedures for custody
                            determinations in order to ensure compliance across field
 7                          offices.
 8           Defendants are required to “advertise and implement consistent procedures
 9 across field offices” for identifying Subclass members and conducting custody
10 redeterminations. See Enforcement Order at 17. However, the Docket Review
11 Guidance, revised PRR, and October 27 broadcast message (“Broadcast
12 Message”)—which Defendants claim together provide “consistent instructions” for
13 making custody redeterminations21—lack sufficient detail, and internal
14 inconsistencies remain within and between them.22 For example, Defendants
15 provide vague and internally inconsistent guidance concerning which staff are
16
      20
      See Bahamian man in ICE custody passes away in Mississippi, U.S.
17 IMMIGRATION AND CUSTOMS ENFORCEMENT (Dec. 18, 2020)
   https://www.ice.gov/news/releases/bahamian-man-ice-custody-passes-away-
18 mississippi#:~:text=NEW%20ORLEANS%20%E2%80%94%20A%20Bahamian
   %20man,is%20from%20a%20heart%20attack.
19 21
      See Bichell Decl., Ex. N at 3.
20 22
      Notably absent in Defendants’ guidance is a formal process whereby Subclass
   Members may submit requests for review. Defendants insist that the Court has not
21 ordered them to create such a process. See Bichell Decl., Exs. G, Q at 8. However,
   the class notice explicitly provides that an “attorney, family member, or other
22 advocate” can contact the ICE ERO Field Office or medical department to identify
   Risk Factors and provide supporting medical documentation. ECF No. 150.
23 Furthermore, during the hearing on the Motion to Enforce, the Court discussed the
   appropriateness of a process whereby class counsel, individual Subclass Members,
24 and their attorneys alert Defendants of Risk Factors in order to initiate the custody
   redetermination process. See Bichell Decl., Ex. W at 11-14. Defendants agreed,
25 admitting that this process “is specifically provided in the class notice” and the
   PRR, id., making their continued denial of such a process baffling.
26
27                                                    14
      Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
      Memorandum in Support of Motion for Appointment of Special Master
28



 1
     Case 5:19-cv-01546-JGB-SHK Document 254-1 Filed 01/21/21 Page 19 of 28 Page ID
                                       #:4807


 1 responsible for making Fraihat custody decisions.23 The Broadcast Message also
 2 lacks clear instruction on who is tasked with providing notice of the result of
 3 custody redeterminations.24 Such vague and inconsistent guidance leads to
 4 confusion among field offices and inconsistent outcomes. At least one expert has
 5 identified uncertainty over who is responsible for conducting reviews at facilities.
 6 See, e.g., Bichell Decl., Ex. X ¶ 51(a)] (“[I]t is unclear who conducts the reviews”
 7 at Calhoun County Correctional Facility). Similarly, an Assistant Field Office
 8 Director recently rejected Fraihat requests outright because they did not believe
 9 they were meant to process the requests, despite that same individual receiving
10 requests.25 Compare Garcia Decl. ¶ 3 with Kurichety Decl. ¶¶ 5, 7; see also Bichell
11 Decl., Ex. O (in which Plaintiffs’ counsel notified Defendants about an AFOD
12 refusing requests).
13
      23
      The Broadcast Message sent to Field Office Directors and Deputy Field Office
14 Directors on October 27 indicates that, “when making a custody re-determination
   for a Fraihat subclass member, the SDDO shall ensure that the presence of a Risk
15 Factor is given significant weight.” Bichell Decl., Ex. V at 1. Yet, this instruction
   does not make clear whether it is the SDDOs in every field office who are tasked
16 with making the Fraihat custody decisions. In contrast, the updated October PRR
   states on one page that “facility medical staff shall review newly submitted records
17 within five days of receipt and inform the detainee and his or her counsel of the
   result of the review,” indicating that medical staff undertake the review, rather than
18 SDDOs, Bichell Decl., Ex. K at 13; however, it later states that SDDOs are
   responsible for the review process. Id. at 19.
19 24
      The Broadcast Message states that “ERO shall provide the Fraihat subclass
20 member    and his or her counsel with notice of the result of the custody
   determination,” but fails to explain who from ERO is tasked with providing the
21 notice, and whether this information has been advertised. Bichell Decl., Ex. V at 1.
   Advocates for Subclass Members report a variety of confusing, inconsistent
22 practices regarding notification. See, e.g., Kurichety Decl. ¶ 7 (denial received via
   letter); Anderson Decl. ¶ 12 (denial received by phone call). This also conflicts
23 with the PRR’s instruction for medical staff to provide notice to Subclass Members
   after reviewing updated medical records. See Bichell Decl., Ex. K at 13.
24 25 Plaintiffs’ counsel have requested guidance from Defendants on the correct
   contacts where Subclass Members may submit Fraihat requests so as to mitigate
25 this confusion. Defendants have refused to provide this information. See Bichell
   Decl., Ex. F.
26
27                                                    15
      Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
      Memorandum in Support of Motion for Appointment of Special Master
28



 1
     Case 5:19-cv-01546-JGB-SHK Document 254-1 Filed 01/21/21 Page 20 of 28 Page ID
                                       #:4808


 1           Defendants have also failed to comply with their obligations to clarify and
 2 streamline the process by which a detained person or their counsel may request
 3 medical records and submit them for additional review. ECF No. 240 at 17.
 4 Defendants insist that the Broadcast Message has provided sufficient guidance to
 5 ensure consistent mechanisms across the detention system, but Subclass Members
 6 and their attorneys continue to face unclear processes and barriers to accessing
 7 medical records for their clients.26 Some even describe being turned away when
 8 they try to supplement their clients’ medical records for review. See St. John Decl.
 9 ¶¶ 13-22. To mitigate confusion arising from Defendants’ unclear processes,
10 Plaintiffs sought the appropriate contact for medical records requests from
11 Defendants,27 but Defendants refused to make this information publicly available.
12           Defendants’ failures to adequately communicate have led to unacceptably
13 variable, non-uniform, and ad hoc decision-making about custody redeterminations
14 across Defendants’ network of detention facilities. This lack of systemized,
15 uniform procedure exposes Subclass Members to the arbitrary risk that they will
16 remain in detention, risking serious illness or death from COVID-19, solely based
17 on the facility in which they happen to be detained or which of Defendants’ staff
18 happens to decide their custody redeterminations.
19           In sum, this evidence shows that Defendants have failed to comply with this
20 Court’s Orders. Although they have had nine months to do so, Defendants still
21 have not implemented an effective system for identifying individuals with Risk
22
23    26
         For example, one practitioner describes how the form required to request records
      for facilities under the Philadelphia Field Office states that the process may take up
24    to 30 days. See Frankel Decl. ¶ 5. See also Flewelling Decl. ¶¶ 13-14 (practitioner
      describes ICE staff at Otero County Processing Center telling them that the only
25    way to receive medical records for Fraihat Subclass Member client is via FOIA
      request).
26    27
         See Bichell Decl., Ex. F.
27                                               16
      Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
      Memorandum in Support of Motion for Appointment of Special Master
28



 1
     Case 5:19-cv-01546-JGB-SHK Document 254-1 Filed 01/21/21 Page 21 of 28 Page ID
                                       #:4809


 1 Factors. Moreover, Defendants continue to provide cursory denials and detain
 2 individuals without weighing their Risk Factors. As a result, Defendants continue
 3 to detain thousands of individuals who are at risk of serious illness from exposure
 4 to COVID-19. The only appropriate method of ensuring compliance with the
 5 Court’s Orders is the appointment of a Special Master to oversee the process of
 6 identifying Subclass Members and conducting custody redeterminations.
 7           B.      Defendants continue to transfer people between facilities in
                     contravention of the Court’s Orders.
 8
             Although the Court ordered more concrete transfer protocols, including a
 9
      suspension of transfers “with a narrow and well-defined list of exceptions,”
10
      Defendants have not complied, and continue facility-to-facility transfers at
11
      approximately the same rate as before the Court’s Enforcement Order. Defendants’
12
      revised PRR does not narrow transfer restrictions from prior PRR iterations. 28
13
      Further, Defendants have continued facility-to-facility transfers unabated, transfers
14
      from jails and prisons to ICE detention, new arrests and intake, and even re-arrests
15
      following initial release.29
16
17
18
19
      28
20       Defendants issued a revised PRR on October 27, 2020, which changed the
      language about transfers from being “suspended” to “discontinued” and then listed
21    the same set of six broad exceptions under which transfers were permitted in the
      previous iterations of the PRR. In another section, the revised PRR states that
22    medical transfers should be limited, “if possible,” which is not substantively
      different from the previous PRR’s language, “where possible” (emphasis added).
23    Finally, the revised PRR also added that transfers for, “any other reason,” require
      justification and pre-approval. Bichell Decl., Ex. K at 28.
24    29
         COVID-19 In Immigration Detention: Monthly Analysis & Update, FREEDOM
      FOR IMMIGRANTS (Nov. 23, 2020),
25    https://static1.squarespace.com/static/5a33042eb078691c386e7bce/t/5fbd24f0197e
      6261ba2ac6a6/1606231280550/COVID-19+November+24+report+FINAL.pdf.
26
27                                                    17
      Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
      Memorandum in Support of Motion for Appointment of Special Master
28



 1
     Case 5:19-cv-01546-JGB-SHK Document 254-1 Filed 01/21/21 Page 22 of 28 Page ID
                                       #:4810


 1           Defendants are aware of the deadly risk of these transfers, especially for
 2 medically vulnerable individuals.30 Nonetheless, Defendants transferred an average
 3 of 237 individuals with Risk Factors making them vulnerable to COVID-19 every
 4 two weeks between October 17, 2020 and December 26, 2020. Salama Decl. ¶
 5 27.31 Additionally, between October 17, 2020 and December 26, 2020, Defendants
 6 transferred at least 92 Subclass Members multiple times between facilities. Salama
 7 Decl. ¶ 29.32 At least 25 of the Subclass Members who were transferred twice in
 8 this period were brought back to the same facility where they were originally
 9 detained. Id.33 Although Defendants have asserted that any transfers of Subclass
10 Members “fell under the list of narrow exceptions,”34 they provided no evidence to
11 support this assertion.
12
      30
      See, e.g., Hamed Aleaziz, A Judge Ordered Him Released From Prison Due to
13 COVID-19 Concerns. He Died of The Disease Two Months Later in ICE Custody,
   BUZZFEED (Sept. 21, 2020),
14 https://www.buzzfeednews.com/article/hamedaleaziz/immigrant-released-then-
   dies-of-covid-in-ice-custody (discussing the death of 61-year-old Cipriano Chavez-
15 Alvarez in ICE custody due to COVID-19 complications on September 21, 2020).
   On July 15, 2020, Mr. Chavez-Alvarez was granted compassionate release from a
16 federal prison in South Carolina due to his medical conditions (lymphoma,
   diabetes, kidney disease, and hypertension). He was immediately transferred into
17 ICE custody, Irwin County Detention Center in Ocilla, Georgia. Shortly before his
   death, ICE transferred Mr. Chavez-Alvarez from Irwin to Stewart County
18 Detention Center in Lumpkin, Georgia.
   31
19    Defendants transferred at least 322 Subclass Members between October 17, 2020
   and October 31, 2020; 225 Subclass Members between November 1, 2020 and
20 November 14, 2020; 218 Subclass Members between November 15, 2020 and
   November 28,, 2020; 210 Subclass Members between November 29 and December
21 12; and 210 Subclass Members between December 13 and December 26, 2020.
   Salama Decl. ¶ 27.
22 32 In this time period, at least 74 Subclass Members were transferred twice; 14
   Subclass Members were transferred three times; and 2 Subclass Members were
23 transferred four times. Salama Decl. ¶ 29
24
   33
      Defendants’ records show that at least one Subclass Member was transferred into
   Elizabeth Detention Center amid a reported COVID-19 outbreak at Elizabeth
25 Detention Center. Salama Decl. ¶¶ 34-37
   34
      Bichell Decl., Ex. Q at 13.
26
27                                                    18
      Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
      Memorandum in Support of Motion for Appointment of Special Master
28



 1
     Case 5:19-cv-01546-JGB-SHK Document 254-1 Filed 01/21/21 Page 23 of 28 Page ID
                                       #:4811


 1            Most importantly, these numbers just reflect transfers of individuals who
 2 ICE has identified as having Risk Factors that them vulnerable to COVID-19—
 3 they do not include transfers of individuals in the general population in detention,
 4 nor do they include transfers of Subclass Members prior to ICE’s identification of
 5 them.35
 6            Additionally, Defendants appear to have made no effort to ensure safety
 7 precautions when transporting individuals being transferred between facilities. One
 8 court noted that individuals are “crowded into a plane or vans with numerous other
 9 detainees, some of whom are picked up from several different locations during the
10 trip,” and do not have room to “socially distance” or avoid contact with other
11 individuals. Dorce v. Wolf, No. 20-CV-11306, 2020 WL 7264869, at *1 (D. Mass.
12 Dec. 10, 2020) (stating that although Plaintiff was likely to succeed in
13 demonstrating that ICE “knowingly exposed him to an increased risk of COVID-
14 19 when they transferred him”).
15            C.     Defendants’ PRR is still inadequate and not enforced.
16                   1.     The most recent PRR does not address the concerns raised by
                            the Court.
17
              The Court ordered Defendants to issue a “comprehensive Performance
18
      Standard directed to the Subclass” that addresses each of the issues identified in the
19
      papers supporting Plaintiffs’ enforcement motion. See ECF No. 240 at 10 (“[A]
20
      compliant Standard would mitigate risk by addressing [the issues addressed in Dr.
21
      Venters’ declaration]”). Defendants issued an updated PRR document on October
22
      27, 2020, Bichell Decl., Ex. K, with the addition of eight pages regarding “High
23
      Risk (Vulnerable) Populations.” This document does not sufficiently address the
24
      concerns raised by the Court in its Enforcement Order.
25
26    35
           Salama Decl. ¶ 26.
27                                                    19
      Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
      Memorandum in Support of Motion for Appointment of Special Master
28



 1
     Case 5:19-cv-01546-JGB-SHK Document 254-1 Filed 01/21/21 Page 24 of 28 Page ID
                                       #:4812


 1           For example, the Court ordered Defendants to continue to update their PRR
 2 to reflect changes to CDC guidelines. ECF No. 240 at 11. Although the CDC has
 3 updated its guidelines since October 27, 2020, Defendants have not updated their
 4 PRR to reflect these changes.36 Indeed, Defendants did not even incorporate
 5 updates from the CDC guidelines issued before October 27. For example, the CDC
 6 updated its definition of “close contact” on October 21, 2020, but the PRR does not
 7 even contain a reference to this definition.37 Following a December facility
 8 inspection, Dr. Venters reported that “no changes” had been made to the close
 9 contact investigation process in response to the CDC’s updated definition at a
10 facility housing individuals detained by ICE. Bichell Decl., Ex. Y at 13. Moreover,
11 the PRR makes no mention of emerging issues such as how Defendants will
12 administer vaccines to individuals in detention, or how they will adjust their
13 protocols to address the new, more virulent strain of COVID-19. Venters Decl. ¶ 7.
14           Additionally, as described in more detail above, the PRR still does not set
15 out clear and detailed guidelines for identifying individuals with Risk Factors both
16 upon admission and those who were either missed at admission or developed Risk
17 Factors while in custody. See also Venters Decl. ¶¶ 13-17. Contrary to the Court’s
18 order to cease transfers except in narrow circumstances, Enforcement Order at 11,
19 Defendants’ rate of transfers appears to continue largely unabated, and without the
20 testing and screening required by the CDC guidelines.
21
      36
      See Interim Guidance on Management of Coronavirus Disease 2019 (COVID-
22 19) in Correctional and Detention Facilities, CENTERS FOR DISEASE CONTROL AND
   PREVENTION (updated Dec. 31, 2020), https://www.cdc.gov/coronavirus/2019-
23 ncov/community/correction-detention/guidance-correctional-detention.html.
   37
      See “Close contact of someone with COVID-19,” Interim Guidance on
24 Management    of Coronavirus Disease 2019 (COVID-19) in Correctional and
   Detention  Facilities, CENTERS FOR DISEASE CONTROL AND PREVENTION (updated
25 Dec. 31, 2020), https://www.cdc.gov/coronavirus/2019-
26 ncov/community/correction-detention/guidance-correctional-
   detention.html#Definitions.
27                                         20
      Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
      Memorandum in Support of Motion for Appointment of Special Master
28



 1
     Case 5:19-cv-01546-JGB-SHK Document 254-1 Filed 01/21/21 Page 25 of 28 Page ID
                                       #:4813


 1           The Court’s Order states that “Defendants shall mandate more widespread
 2 and regular testing of the Subclasses, consistent with CDC Guidelines and above
 3 the level provided by the BOP and state prisons.” ECF No. 240 at 11. The PRR’s
 4 language regarding testing is far from clear. In one place the PRR calls for
 5 “Testing of all new admissions before they join the rest of the population in the
 6 facility,” PRR at 33, but elsewhere it simply says to “consider” doing so. PRR at
 7 27. The Bureau of Prisons recommends institution-wide testing if “substantial
 8 transmission is confirmed.” Bichell Decl., Ex Y. Conversely, the PRR cautions
 9 against widespread testing until “facility leadership have a plan in place for how
10 they will modify operations based on test results.” PRR at 33.38 The PRR also fails
11 to address how facilities operated by ICE and its contractors should prioritize
12 testing and fails to advise facility management on contact tracing and widespread
13 testing in cases of facility-wide transmission. Additionally, the PRR does not
14 provide for on-going testing of high-risk individuals in the Subclasses, as required
15 by the Court and recommended by Dr. Venters.
16           Furthermore, a section of the PRR entitled “Additional Measures to
17 Facilitate Social Distancing” remains unchanged from the June iteration of the
18 PRR. It simply states that “efforts should be made” to reduce the population to 75
19 percent capacity and recommends that detained individuals sleep “head-to-foot.”
20 PRR at 28.39 These deficiencies are just examples of the many ways in which
21
22    38
         That the revised PRR still does not mandate widespread testing of all
      asymptomatic individuals in ICE custody exhibits deliberate indifference for the
23    safety and well-being of those in detention. See, e.g., Salama Decl. ¶ 47 Ex. C.
      (Defendants’ documents show the results of COVID-19 testing in ICE facilities
24    between March 2020, and August 2020, wherein most COVID-19 positive cases
      were of asymptomatic individuals).
25    39
         But see Salama Decl. ¶ 20 (Each of Defendants’ productions between October
26    19, 2020, and January 11, 2021, showed that the populations at several facilities
      where Defendants are detaining Subclass Members, were over capacity).
27                                             21
      Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
      Memorandum in Support of Motion for Appointment of Special Master
28



 1
     Case 5:19-cv-01546-JGB-SHK Document 254-1 Filed 01/21/21 Page 26 of 28 Page ID
                                       #:4814


 1 Defendants’ PRR still falls far short of the basic and reasonable steps needed to
 2 ensure safe conditions for Subclass Members those in ICE custody. See generally
 3 Venters Decl. ¶¶ 6-23 (providing a detailed review of the PRR’s deficiencies).
 4 Nine months after the Preliminary Injunction was issued, Defendants still have not
 5 implemented a comprehensive Performance Standard, putting all Subclass
 6 Members at risk.
 7                   2.     Defendants do not adequately monitor or enforce compliance
                            with the PRR.
 8
             The Enforcement Order held that Defendants’ only tool for monitoring
 9
      compliance with the PRR, the facility checklists, “do not monitor, let alone
10
      enforce, compliance with” the PRR. ECF No. 240 at 11. The Court required
11
      Defendants to update the facility checklist to reflect updates to the PRR, correct the
12
      checklist to “address the flaws noted by Plaintiffs’ expert,” citing the Declaration
13
      of Margo Schlanger, ECF No. 183 ¶¶ 46-65, ensure in-person verification by ICE
14
      personnel of facility self-reports, centrally track notices of non-compliance, action
15
      plans, corrective action plans, and notices of intent, document their follow-up, and
16
      produce this documentation to Plaintiffs in bi-weekly disclosures. ECF No. 240 at
17
      12-13.
18
             Defendants have updated the facility survey forms; however, their
19
      incorporation of the changes required by the Court is inconsistent. See Bichell
20
      Decl. ¶¶ 9-10, Exs. R-T. For example, consistent with Dr. Venters’
21
      recommendations, see ECF No. 172-10 at 5, the PRR calls for twice-daily
22
      screening of high-risk individuals. Bichell Decl. K at 14. However, the facility
23
      checklist does not include a space where the facility can confirm whether it is
24
      complying with this requirement. Bichell Decl. ¶¶ 8-10. Local reports from within
25
      facilities indicate that facility staff are not following this requirement of the PRR.
26
27                                                    22
      Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
      Memorandum in Support of Motion for Appointment of Special Master
28



 1
     Case 5:19-cv-01546-JGB-SHK Document 254-1 Filed 01/21/21 Page 27 of 28 Page ID
                                       #:4815


 1 See, e.g., Bichell Decl., Ex. X at 14 (Dr. Venters’ report states that “testing logs
 2 show that this biweekly testing [of high-risk individuals] had not been
 3 implemented consistently: although testing started October 27, the next round did
 4 not occur until December 9.”). Indeed, Dr. Venters’ report concerning the
 5 outbreaks at Calhoun County Correctional Center indicated that even where the
 6 facility leadership was aware of the requirements set out in the PRR, documents
 7 and reports from detained individuals and staff indicated that many of these
 8 requirements were not being followed. Id.
 9           Moreover, neither the PRR nor the facility checklist provides any metrics
10 which would allow Defendants or external observers to objectively measure
11 compliance with the requirements of the PRR. See Venters Decl. ¶ 10 (noting that
12 use of metrics is a “standard approach to quality assurance and compliance in
13 health and law enforcement” settings.) Additionally, the PRR includes a number of
14 mandates which cannot be assessed without input from detained people, but
15 Defendants’ monitoring tool provides no mechanism for eliciting feedback from
16 those who are detained. Venters Decl. ¶ 11.
17           Defendants’ monitoring based on these facility surveys appears to be
18 extremely limited. Defendants’ January 11, 2021 production included over one
19 hundred facility surveys, but only approximately 18 requests for corrective action
20 plans, only approximately four corrective action plans or other responses, and no
21 evidence of additional follow-up or monitoring to ensure that the corrective action
22 plans were implemented. Bichell Decl. ¶ 9. Many of the surveys do not indicate
23 who completed them, and some are incomplete and lack signatures. Bichell Decl.
24 ¶ 10. Defendants clearly have not implemented an electronic system for centrally
25 tracking and monitoring compliance with the PRR. Many of the facility surveys are
26 handwritten, and thus were obviously not recorded in a central, electronic format
27                                                    23
      Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
      Memorandum in Support of Motion for Appointment of Special Master
28



 1
     Case 5:19-cv-01546-JGB-SHK Document 254-1 Filed 01/21/21 Page 28 of 28 Page ID
                                       #:4816


 1 that would enable tracking. See Bichell Decl. ¶ 10. Additionally, Defendants
 2 appear to be uploading facility surveys and related documents on an “internal
 3 SharePoint” site so they can “pull them for production to Plaintiffs,” indicating that
 4 they misunderstand the purpose of an electronic system—to ensure better
 5 oversight, rather than to expedite production of the documents to Plaintiffs. Bichell
 6 Decl., Ex. N at 8.
 7 V.        CONCLUSION
 8           Defendants continue to place individuals in their custody at risk of serious
 9 illness or death resulting from COVID-19 and have demonstrated an ongoing
10 pattern of non-compliance with the Court’s Orders. Plaintiffs respectfully request
11 that the Court appoint a Special Master.
12
13 DATED: January 21, 2021
14 Respectfully submitted,
15 /s/ Benjamin Salk                                       /s/ William F. Alderman
   Benjamin Salk                                           William F. Alderman
16 Veronica Salama                                         Mark Mermelstein
17 Maya  Rajaratnam
   SOUTHERN POVERTY LAW
                                                           Jake Routhier
                                                           ORRICK, HERRINGTON &
18 CENTER                                                  SUTCLIFFE LLP

19 /s/ Timothy P. Fox                                      /s/ Michael W. Johnson
   Timothy P. Fox                                          Michael W. Johnson
20 Elizabeth Jordan                                        Leigh Coutoumanos
   Maria del Pilar Gonzalez Morales                        Jessica Blanton
21 CIVIL RIGHTS EDUCATION AND                              Joseph Bretschneider
22 ENFORCEMENT CENTER                                      Timothy Ryan
                                                           WILLKIE FARR & GALLAGHER
23 /s/ Stuart Seaborn                                      LLP
   Stuart Seaborn
24 Christina Brandt-Young                                  /s/ Lisa Graybill
   Melissa Riess                                           Lisa Graybill
25 Rosa Lee V. Bichell                                     NATIONAL IMMIGRATION LAW
   DISABILITY RIGHTS                                       CENTER
26 ADVOCATES
27                                                    24
      Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
      Memorandum in Support of Motion for Appointment of Special Master
28



 1
